FILED JN
         RECEIVED IN                                                         The Court of Appeals
       The Court of Appeals                                                      Sixth District
           Sixth District
                                          COURT OF APPEALS
          APR 2 4 2015            FOR THE SIXTH DISTRICT OF TEXAS               APR 2 4 201$
                                          TEXARKANA, TEXAS
      Texarkana,Texas ,                                                       Texarkana, Texas
  Debra Autrey, Clerk                    NO.   06-14-001 D3-CR
                                                                         Debra K. Autrey, Clerk

                                                           FROM THE 6TH DISTRICT COURT

EX PARTE - Johnny Muldrou                                  LAMAR COUNTY, TEXAS

                                                           TRIAL CAUSE ND.    255^9


                                         PETITION FOR ORDER


TD THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, JOHNNY MULDROU, Petitioner in the above styled and numbered
cause, and respectfully asks this Court tD issue an order requiring Petitioner' s
court-appointed appellate counsel to provide copies of the folloying documents;

pursuant to Tex.R.App.Proc. Rule 48.4:

      1. State's Response Brief in the above-numbered cause
      2. This Court's ruling and opinion in the above-numbered cause
        Counsel appointed to represent Petitioner in the above-numbered cause

is:     Charles E. Perry, Attorney
        State Bar No.         15799700
        1101    Main Street
        P.O.    Box 720
        Commerce, TX          75429
In support thereof, Petitioner would show the Court the following:

1. Petitioner was never contacted by his court-appointed appellate counsel
      until he inquired of his trial attorney if a notice of appeal had been
      filed, and if so, if an appellate attorney had been appointed to represent
T"-.petitioner. Trial counsel confirmed the notice of appeal was filed and

      provided Petitioner with the contact information of the appellate counsel
      who was appointed to represent him in a letter postmarked January 2, 2015
      and sent via Certified Mail #7013 3020 0002 2482 0727.

2. Petitioner sent a letter to appellate counsel on February 9, 2015 (see
      Exhibit A) inquiring about his appellate case and the status thereof.
      Petitioner also requested that copies of the following documents be mailed
      to him:

          a. Appellate Brief

          b. State's Response Brief

          c. Reply Brief (if one was filed)
          d. Trial Transcripts (Reporter's Record and Clerk's Record)
3. Appellate counsel responded in a letter mistakenly dated July 16, 2015
  and postmarked February 17, 2015 (see Exhibit B) informing Petitioner
  that he had already filed the Appellate Brief and that this Court had
   already ruled on petitioner's appeal affirming the conviction; however,
  counsel neglected to provide.copies of any of the requested documents.
4. Petitioner once again contacted appellate counsel in a letter dated March
  16, 2015 (see Exhibit C) in which he instructed counsel to file a motion
   for a rehearing, and once again requested the documents listed above,
  with the addition of the request of the Petition for Discretionary Review
   if one had been filed.

5. Petitioner received a copy of the Appellate Brief that counsel had submitted
   to this Court on March 24, 2015,(see Exhibit D). There was no accompanying
   letter, and the postmark on the envelope was^blocked out .by stamps. None
   of the other requested documents were included, and Petitioner has received
   no further communication from appellate counsel.
6. Per Rule 48.4 of the Texas Rules of Appellate Procedure:
       "In criminal cases, the attorney representing the defendant on appeal
       shall, within (5) days after the opinion is handed down, send his
       client a copy of the judgement and opinion, along with notification
       of the defendant's right to file a pro se petition for discretionary
       review under Rule 68. This notification shall be sent certified mail,
       return receipt requested, to the defendant at his last known address.
       The attorney shall also send the court of appeals a letter-certifying
       his compliance with this rule and attaching a copy of the return
       receipt within the time for filing a motion for rehearing. The court
       of appeals shall file this letter in its record of the appeal."
7. Per the initial letter Petitioner received from appellate counsel in
   February 2015 (Exhibit B), counsel did not contact petitioner because
   Petitioner had been transferred before he was appointed and therefore
   did not know what unit Petitioner was located at (within Texas Department

   of Criminal Justice).
B. Petitioner submits to this Court that counsel made no effort whatsoever

   to contact him. Counsel could easily have simply looked up Petitioner's
   location and contact information on TDCJ's website or simply call them
   via telephone.
9. Petitioner also submits that counsel's lack of effort to contact Petitioner

   to discuss his case adversely affected the competency of the Appellate
   Brief that was filed, as Petitioner fails to see any argument at all, or
   even the citings of cases being applied to Petitioner's case. It is no
   wander why Petitioner's appeal was rejected and his conviction affirmed.
10. Petitioner also submits that under the STANDARDS FOR APPELLATE CONDUCT -_
    LAWYER'S DUTIES TO CLIENTS located in the Tex.R.App.Proc., items 5 and 8

    state:

        5. Counsel will explain the appellate process to their clients. Counsel
             will advise clients of the range of potential outcomes, likely

             costs, timetables, effect of the judgement pending.appeal, and
             the availability of alternative dispute resolution.
        8. Counsel will keep clients INFORMED and INVOLVED IN DECISIONS and
             will PROMPTLY RESPOND to inquiries.
    Appellate counsel's complete lack of effort violates these duties as well

    as nearly all of the other duties listed;


     WHEREFORE, PREMISES CONSIDERED, Petitioner asks this Court to grant

this motion and order appellate counsel, Charles E. Perry, to provide hard-

copies of all documents that Petitioner has requested, including copies of
the Reporter's Record and Clerk's Record, pursuant to Rule 48.4 of the Tex.
R.App.Proc. so that Petitioner may proceed with his Petition for Discretionary
Review and habeas corpus.


                                         Respectfully submitted,




                                         Johnny Muldraw - Petitioner
                                         Pro Se Representation
                                         TDCJ #1 93431 B
                                         Mark U.  Stiles Unit
                                         3060 FM 3514
                                         Beaumont, TX   77705

Executed this \ ) day of April, 2015.
      Qjwles £' ferry t AlTbrney
      \\o[ mo}a 5rreer-
      Q&mmtrc-etT)C ir^'^oo

      J2&&OA0£M     L_P-& (.SI



         Trial fee (4&'3&f'W-

 J^JlV^oj
      ==Lj>i^-_O.Qij:f:LeiCiyteS-^JkddLli^                                                           .— - ,-..
     L&Atli^c^aef^
   j.3./_^d:c!s_£^piiSd_&rJe£.                _^_                                        ..
     3> jour K^lu,ftfifrff- IE? MQtA kljL




JweA>^T" ^inur Jo.ck «.t-Z?/?cnii'53-/o/ia.l »im
o 4tN^> V/i "TV^rr mol< k&L/f--/tar Pr*^ £tfre/\iQe                                                                                          LAW OFFICES



          q...'';: ,• •-,, :' sf;-;. :>v '.-*•.'                                             QP
          :;:r.:.j.^ v'-- i,:j •;•.•;•.,.•'-•.':.     ...V-,

          _i\.-n '!;v>.~-.J\ti.\i:i:v>\ c^*!\ '-"'lM Main'st'r ^'J CJ,;''-":"i *5;'; '•™-'-*-* '-;.- ^^886-0774
Montana                                                                       -1' v"' ;*1p;b:BoxraO,l-1"A"'': ''•'-"* i:' •i:;Ll;'',1'A';,'^:''^^I-LTFax: 903-886-2043
                                                                                     Commerce, TX 75429                                           Cell: 940-613-8439
                                                                                                                                             Email: elyww@aol.com

                                                      ' .-',-•'•      -• ^'w.';'.:lo;;*




                                                                                                                     July 16, 2015




          Johnny Muldrow
          #1934313-
          Stiles Unit
          3060 FM 3514
          Beaumont, Texas 77705



                          State of Texas v. Johnny Muldrow



          Dear Johnny:
                I have not contacted you since Idid not knowwhat unit you were in and you were transferred
          before i was appointed to do your appeal. Your appeal has been completed and your case was affirmed.
          The primary ground of appeal wasthesufficiency of the evidence and the appellate court in Texarkana
          found that the evidence was sufficient. I know you are upset and I do not blame you, but your co-
          defendant testimony was difficult to overcome. I based your appeal on the lack of an affirmative link
          between you and the contraband found in the suitcase in the rear of the vehicle. All the briefing was
          difficult to overcome what happened at trial and the testimony of you friend and co-defendant.
              Being mad at me.and my efforts on your behalf is something that will not help the situation you are
          now in. I hope your situation is not difficult but you should not have to serve long when the time you.
          spent in the county jail and the time you have already served is considered.
              Thanks for writing and telling me Where you are.
                         •                      '->          .•••!•     .    .'Aij   J. .'


                                                                                                                 op
                 Charles Perry
                      Lawyer
                   1101 Main St.
                Commerce, Tx 75429
                                                                                    76?-^
                                                                                                                          _a
                                     :' .-' C>iS 7&s3SE:0   •il'/H//i»i>iiji|i»in|i-|.i/iHi..i|,|/|,.M.,i,/j,|,i,|„,/i,
                                                                                                                          tf
 AN
• ^NA\      -V-'
 \ \     V\ •
   •'V   .V\
Charles E. Perry, Attorney
1101 Main Street
P.O. Box 720
Commerce, TX     75^29



March 16, 2015'

RE:     State of Texas v. Johnny Muldrow

Dear Mr. Perry:
        I am somewhat confused by your statements in the letter that I received
from you stating that yau did pat know where I was located and also that you
do not think that I will have tn serve that much time.

   First of all, not knowing where I was located ia riot an excuse, as you
could have, and should have as my attornay, chscked with the Texas Department
of Criminal Justice to find out where I was located. You obviously mede no
effort (to do ao, and yet you moved forward with filing my appellate brief
without any consultation with me et all. Furthermore, you failed to inform
ma that my anpaai wbs rajsctsd and tha conviction affirmed. The Court is also
required by law to aend me natiflcetion of their decision directly as well,
and this also was not done. How could you zealously argue the 'issues in my
appeal without even bothering to consult with me?
        Second of all, I was sentenced to 50 years! Unless this has changed
without my knowledge, please explain your statement, "you should not have to.
serve long when the time you spent in county and the time you have already
served is considered." Has my sentence changed, or you simply not aware of
how long my sentence is?
     At this time, I am hereby instructing you to file a motion for a rehearing.
I am also instructing you to send me hard-copies of the following:
   o     Appellate Brief £that you filed)
   •     State's Response
   •     Reply Brief (if you did not file a Reply Brief, please explain why not,
                      as I em entitled to have one filed and it is your job to
                      do so in yaur representation of me)
   •     Court'a Opinion
   *>    Petition for Discretionary Review (if you did not file a PDR, please
                                            explain why not, as this ia part of
                                            the appellate process and I am entitled
                                            to one)
        In my previous letter I also requested that ynu send me hard-copies of
my trial transcripts and the Clerk's Record,,also of which I am entitled to
and are considered to be my property, and which I have yat to receive, Thsse
are required in order for me to proceed on my post-conviction pleadings, i.e.
Write of Haheas Corpus for both Art. 11.D7 and 2fi U.S.C. § 225^.
     Please sand the requested documentation to me at the address listed below
and please update mB on the status of the requested motion far a rehearing.




                                                   Johnny Muldrow
                                                   TDCJ #1934313
                                                    Mark U. Stiles Unit
                                                    3060 FM 3514
                            BW^TC                   Beaumont, TX 77705
                       op              ^ ^d^>
                   Charles Perry
                         Lawyer
                       hoi Main St.
                  Commerce, Tx 75429
                                                                 ?::;;• '•-£**•-
                                                Stiles mt
                                                jPOLO fm 3511-
                                                                               p)
      A   -
> ^
Vm:-\vA V
              A    '